DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, filed on 06/11/2020, has been received, considered and made of record.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claim1, the closest prior art searched Moteki et al. (US 2002/0040415 A1) discloses an image processing apparatus (fig.1, digital copier system 1) comprising: 
      a block output unit (fig.3, image transfer DMAC 44) that reads an input block descriptor indicating a position and a size of a block image from a predetermined memory (fig.3, image memory 43), and extracts and outputs the block image as part of a page image based on the input block descriptor (¶ 0068-¶ 0074); 
     an arithmetic processing circuit (fig.1, IPU 17) that executes predetermined image processing on the block image (¶ 0040).
a data reading circuit that reads an output block descriptor indicating the position and the size of the block image from the predetermined memory, reads the block image after the predetermined image processing from the arithmetic processing circuit based on the output block descriptor, and outputs the block image after the predetermined image processing; and a block descriptor generation unit that generates the input block descriptor and the output block descriptor and stores the input block descriptor generated and the output block descriptor generated in the predetermined memory, wherein the arithmetic processing circuit executes the predetermined image processing on block images for one band in accordance with an input band request, wherein the data reading circuit outputs the block images for one band in accordance with an output band request, and wherein the block descriptor generation unit stores input block descriptors and output block descriptors for at least one band in the predetermined memory in line with timing of the input band request or the output band request.“
It follows that claims 2-5 are then inherently allowable for depending on allowable base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669.  The examiner can normally be reached on Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675